 

 

IRIGINAL

UNITED STATES DISTRICT COURT

espe SDNY
DOCUMENT
-ELECTRONICALLY FILED

  

 

     

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK DQC #
CEF ENERGIA, B.V., DATE FILFD:_ 1 z [7
Petitioner,
- against - 19 Civ. 9153 (LLS)
ITALIAN REPUBLIC, ORDER
Respondent.

 

 

This is a civil action against a foreign state, in which no
party is a citizen or resident of the United States and no event
or omission giving rise to the claim or any other aspect of the
claim has any connection to New York, and the selection of its
proper venue as the United States District Court for the
District of Columbia provided by 28 U.S.C. § 1391 (f£) (4) (“Civil
actions against a foreign state”) prevails. The fact that the
case was required to be removed to this Court from the Supreme
Court, New York County means no more than that this Court is the
proper one to determine the issue of its venue. Accordingly,

(1) The Clerk shall forthwith transfer this action to the
United States District Court for the District of Columbia, and

(2) The application for a stay is respectfully referred to

 

 
that court.
So ordered.

Dated: New York, New York
November 8, 2019

Lewis d. Staab

LOUIS L. STANTON
U.S.D.Jd.

 
